SMITH, J.:
I .concur in the judgment reversing the order of the *244court below in refusing to fix a supersedeas bond. In addition to the reasons pointed out in the opinion of the chief justice, I desire to state the following: Six appeals are before us, all’ arising from practically one judgment. This is one of them. It is perfectly apparent to me that, when the late chief justice refused to fix a supersedeas bond, he was acting under the erroneous impression that the merits of the controversy could never be brought before this court for review. We have just decided that he was in error in this conclusion, and that the statement on motion for a new trial must be settled and the cause determined on its merits. Such being the case, I am fully persuaded that, if the matter could again be submitted to Judge Zane, he would reverse his former order, and allow a supersedeas bond. In other words, the arbitrary refusal to fix a supersedeas, it seems to me, can only be defended upon the assumption that there was nought but delay in the appeal from the judgment. We have seen that the error in this case is in this -assumption. The case is one where, if the evidence is to be reviewed, either in this or the trial court, the judgment should be superseded. I am also of the opinion that in a case of this character, which, in effect, transfers the possession of real property from one party to the other, the trial court, in case of appeal, has no discretion except to fix the amount of the bond; but, granting that the court has the discretion claimed for it, I am still of the opinion the order should be reversed.